                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TIZAZU F. AREGA,

                       Petitioner,
                                                               Case No.: 2:18-cv-942
       v.                                                      JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Deavers
WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

                       Respondent.


                                     OPINION AND ORDER

       On October 19, 2018, the Magistrate Judge issued a Report and Recommendation

(“R&R”) recommending that the petition for a writ of habeas corpus, (ECF No. 1), be denied.

(ECF No. 2.) Although the parties were advised of the right to object to the R&R, and of the

consequences of failing to do so, no objections have been filed. The R&R (ECF No. 2) is

therefore, ADOPTED and AFFIRMED. The petition for a writ of habeas corpus (ECF No. 1)

is DENIED and this case is DISMISSED.

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), the Court must also assess whether to issue a

certificate of appealability. Rule 11 of the Rules Governing Section 2254 Proceedings for the

United States District Courts states that “[t]he district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” However, Petitioner has

waived the right to file an appeal by failing to file objections to the Magistrate Judge's

recommendations. See Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v. Walters, 638

F. 2d 947, 950 (6th Cir. 1981). The Court therefore DECLINES to issue a certificate of

appealability.
IT IS SO ORDERED.

                         /s/ George C. Smith
                        GEORGE C. SMITH, JUDGE
                        UNITED STATES DISTRICT COURT




                    2
